Citation Nr: 1205736	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-43 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 2000 to November 2008.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, granted service connection for degenerative disc disease of the lumbar spine and assigned an initial noncompensable (0 percent) rating.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine at L5-S1 is established by X-ray evidence.

2.  Throughout the initial rating period, degenerative disc disease of the lumbar spine has been manifested by pain and stiffness productive of noncompensable limitation of motion of the lumbar spine.

3.  Throughout the initial rating period, degenerative disc disease of the lumbar spine has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, throughout the rating period on appeal, the criteria for an initial disability rating of 10 percent for service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2011). 

2.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine have not been met at any time during the rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice regarding the claim for service connection for low back pain was sent in September 2009.  The Veteran appealed the initial rating assigned for his lumbar spine disorder.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, VA has obtained service treatment records, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board finds that VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


Initial Rating of the Lumbar Spine Disability

Service connection was granted for degenerative disc disease of the lumbar spine, effective November 8, 2008, and a noncompensable (0 percent) initial rating was assigned.  The Veteran appealed the initial rating assigned, and is seeking a compensable initial disability rating.  

The Veteran contends that his low back symptoms warrant a higher rating.  He reports that he experienced back pain frequently in service and that he continues to have back aches, as well as stiffness and discomfort which requires him to lie down and rest after work.  He states that he is unable to lift more than 40 pounds because of his back disability.  He asserts that his back discomfort causes him to reduce his work and school activities.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis that is substantiated by 
X-ray findings is to be rated on the basis of limitation of motion under the appropriate code for the specific joint or joints involved.  When the limitation of motion of the affected joint or joints is noncompensable, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating is for application where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are each considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

The General Rating Formula provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater that 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of cervical spine to be 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. 

Any associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Id., Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Id., Note (2).  

When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Additionally, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  Further, the intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether the service-connected degenerative disc disease of the lumbar spine has been manifested by pain and stiffness productive of at least noncompensable limitation of motion of the lumbar spine so as to warrant a 10 percent disability rating under Diagnostic Code 5003.  

The Veteran was afforded a VA examination in October 2009, in which degenerative disc disease at L5-S1 was confirmed by X-ray.  He described intermittent episodes of dull low back pain once per week lasting 5 to 6 hours.  He rated the pain 4 out of 10 and reported that it was precipitated by walking more than 20 minutes continuously, running, or lifting more than 40 pounds.  The Veteran reported that the pain was relieved with rest, he did not use medication or any assistive devices, that the pain did not radiate to the lower extremities, there were no associated neurological symptoms, and there were no flare ups of back pain.  

On VA examination in October 2009, there were no spasms, guarding, or tenderness, and there was no evidence of ankylosis.  The Veteran's gait was normal, and he exhibited full range of motion with no loss of range after three repetitions.  He did not have pain with motion.  The examiner diagnosed degenerative disc disease at L5-S1, which had no significant effects on the Veteran's occupation or daily activities.  

Under Diagnostic Code 5003, a 10 percent rating is applicable for each major joint or group of minor joints manifesting noncompensable loss of motion due to arthritis.  In this case, X-ray evidence confirms that degenerative disc disease is present.  Although there is no objective evidence of any loss of motion, painful motion, spasm, guarding, abnormal gait or abnormal spinal contour, the Veteran has consistently reported that at times he experiences stiffness and discomfort in his low back, which requires rest, and that he is unable to lift more than 40 pounds.  

As noted, evaluation of a service-connected disability requires adequate consideration of functional loss due to pain and factors such as weakness and fatigability, and the intent of the rating schedule is to recognize painful joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, in consideration of at least some additional limitation of motion that is present when the Veteran experiences low back pain and stiffness, considering such factors as indicated in 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, and resolving all doubt in favor of the Veteran, the Board finds that a 10 percent rating under Diagnostic Code 5003 is warranted for the lumbar spine disability throughout the initial rating period on appeal.  

The Board finds that a disability rating in excess of 10 percent is not warranted for any part of the initial rating period.  The evidence does not show that, even with considerations of additional limitations due to pain and stiffness, the lumbar spine is limited in forward flexion of the lumbar spine to less than 60 degrees, that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or that the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis at any time.  In addition, there have been no incapacitating episodes, and there are no associated neurological disabilities to warrant a separate rating.  Therefore, the Board finds that the criteria for a disability rating in excess of 10 percent are not met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

The Veteran contends that he has reduced his work and school activities as a result of discomfort associated with his back disability.  These contentions raise the matter of whether referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Veteran's complaints of stiffness and discomfort related to his back disability are considered under the appropriate diagnostic codes, including the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and are encompassed by the schedular rating criteria at Diagnostic Code 5003 under which the Veteran's degenerative disc disease of the lumbar spine has been rated.  Diagnostic Code 5003 specifically recognizes such noncompensable limitation of motion of the lumbar spine where arthritis has been diagnosed, including noncompensable limitation of motion due to pain and other limiting orthopedic factors. In this case, as the clinical measures of motion of the lumbar spine are normal, that is, show full ranges of motion, it is only with the finding of additional limitation of motion to a noncompensable degree that the Veteran's low back disability warrants a 10 percent schedular rating under Diagnostic Code 5003.  The General Rating Formula provides ratings with or without symptoms such as pain, stiffness, or aching in the area of the spine, even though in determining the ranges of motion, the effects of pain and functional impairment have been taken into account and are contemplated in the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  For these reasons, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's symptomatology and level of disability due to degenerative disc disease; therefore, referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is not warranted.  


ORDER

An initial disability rating of 10 percent, but no higher, for service-connected degenerative disc disease of the lumbar spine is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


